Response to Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 6/27/2022 is not fully responsive to the prior Office action (3/28/2022 non-final Office Action) because of the following omission(s) or matter(s): inventor has canceled all pending claims and presented new claims 20-39 drawn to new Markush groups Formula I and Formula II.  See 37 CFR 1.111. 
Note that the general policy of the USPTO is that applicants are not permitted to shift to claim another invention after an election is made and an Office Action on the merits is made on the elected invention (MPEP 819).  
Newly added claims 20-39 (note that claims 34-39 are drawn to both Formula I and II) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the Markush group labeled Formula I of newly added independent claim 20 is not the Markush group labeled Formula I of previously pending corresponding (now canceled) claim 1, or, indeed, of Formula I as defined in the specification (page 4, line 24).  In fact, inventor has formulated an entirely new definition of Formula I.  This new definition of Formula I does not appear anywhere in the specification.  The subject matter of newly formulated Formula I, of new independent claim 20 and its dependent claims 22-28, 30, 32 and 34-39, is new matter.  
Likewise, newly added claims 21, 29, 31 and 33-39 (note that claims 34-39 are drawn to both Formula I and II) ) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the Markush group labeled Formula II was not presented in the previous claim set.  In fact, inventor has formulated an entirely new definition of a Formula II.  This new definition of Formula II does not appear anywhere in the specification.  The subject matter of newly formulated definition Formula II, of independent claims 21 and its dependent claims 29, 31 and 33-39, is new matter.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
In sum, not only has applicant impermissibly shifted the claimed invention after an action on the merits, but has also introduced a new claim set composed entirely of new matter.  


Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/24/2022